Citation Nr: 0940423	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-13 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In December 2008, the Veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript is associated with the claims folder.  In February 
2009, the Board remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for anxiety disorder, 
evaluated as 70 percent disabling.

2.  The Veteran's service-connected anxiety disorder 
precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-
4.14, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of the severity 
of his service-connected anxiety disorder.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a Veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the United States Court of Appeals for Veterans Claims 
(Court) defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356 (1991), the Court also 
discussed the meaning of "substantially gainful employment."  
In that context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be 
considered as unemployable upon termination of employment 
that was provided on account of disability or in which 
special consideration was given on account of the same.  38 
C.F.R. § 4.18.

In this case, service connection is in effect for anxiety 
disorder, rated as 70 percent disabling.  The Veteran has no 
other service-connected disabilities.  As the Veteran has a 
single disability rated at 70 percent, he meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected anxiety disorder alone, taking into consideration 
his educational and occupational background, such that a TDIU 
rating may be assigned.  The record in this regard reflects 
that the Veteran has not been employed since around 1985-1987 
when he owned and ran a hardware store with his wife.  The 
Veteran's task was mainly serving customers.  His other work 
history included working at a service station, driving a fork 
lift, owning a garage where he specialized in fixing brakes, 
and working as a nurse's aide at the VA Hospital.  The 
Veteran has a high school diploma, attended brake school in 
the 1960's, and had some training in teletype operation in 
the Air Force.  

The relevant evidence addressing the issue of the Veteran's 
employability includes a recent May 2009 report from J. 
Mangold, PhD, HSPP.  Dr. Mangold indicated in his report that 
he reviewed the Veteran's entire claims folder, his own 
records of the Veteran, and interviewed the Veteran.  Dr. 
Mangold stated that he was "certain [that the Veteran] could 
not establish or maintain substantially gainful employment 
due to his service-connected anxiety disorder."  He noted 
that without the assistance of his spouse, the Veteran would 
not be able to manage on his own and would require 
psychiatric hospitalization.  As to the features of the 
Veteran's disability, Dr. Mangold pointed out that the 
Veteran's daily choking problem alone would prevent him 
sustaining any kind of effort required for work.  It was also 
noted that there were no other mental or nervous disorders, 
aside from his anxiety, contributing to his functional 
limitations.  Dr. Mangold specifically noted that he did not 
believe that the Veteran had dementia as his problems were 
manifested by an inability to focus and not memory problems.  

A June 2009 vocational evaluation completed by a C.A. Young, 
M.A., a Vocational Expert, is of record.  Upon review of the 
entire claims folder and citation to the relevant evidence, 
Mr. Young noted the Veteran was dependent on his wife in 
helping him with his memory and daily hygiene.  Mr. Young 
stated that the Veteran was unable to handle minor stress.  
Concentration and focus was impaired to the extent that he 
could not follow a movie or do simple tasks, which would 
eliminate unskilled work.  It was further noted that the 
Veteran's hands shook so badly that he was not able to use 
them for personal hygiene or eating without being messy.  His 
writing and ability to perform tasks requiring fine or gross 
dexterity was poor.  He was not able to engage in task 
requiring bilateral manual dexterity.  These symptoms had 
been present since 2003.  Mr. Young then opined that there 
"was no question in [his] mind that [the Veteran] is unable 
to perform any work because of the limitation listed above.  
These are solely a consequence of his service connected 
mental disorder."  

VA afforded the Veteran a VA mental disorders examination in 
July 2009, the report of which was completed in conjunction 
with review of the claims folder.    The VA examiner 
specifically addressed the findings of Dr. Mangold and 
contradicted certain findings, specifically as to poor 
memory.  In so doing, the examiner determined that the 
Veteran's service-connected anxiety disorder alone did not 
render the Veteran unable to obtain or maintain substantially 
gainful employment.  The VA examiner added that were the 
Veteran's limitations only as to his anxiety disorder, there 
was no reason that he would not be able to work as a greeter 
for Wal-Mart, in quality control in a factory, or at 
monitoring the behavior of employees at his own store.  The 
examiner stated that the Veteran's disability allowed him to 
earn a living in a variety of capacities:  as a nursing 
assistant, a factory worker, a store proprietor, and a car 
worker.  The examiner noted that the Veteran indicated that 
he stopped working in 1985/1987 due to surgery on his colon, 
and as such, anxiety disorder did not play a role in the 
Veteran's decision to stop working and his disorder alone 
would presumably not keep him from working now.  As to 
specific features of the Veteran's anxiety disorder, the 
examiner noted that the Veteran's choking made others 
uncomfortable and was a social burden.  Also, dementia, which 
had progressed to the point where he cannot remember what 
happened two minutes before, was an impediment to gainful 
employment.  However, the examiner pointed out that the 
Veteran's personality remained intact so that as long as the 
Veteran's train of thought was not interrupted, he could 
reason through decision, summon up personal recollections, or 
a facsimile thereof and carry on conversations.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that 
entitlement to TDIU is warranted. 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a TDIU is granted, subject to the statutes and 
regulations governing the payment of monetary awards.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


